Title: From Louisa Catherine Johnson Adams to John Adams, 1 May 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 1 May 1820
				
				I have been very unwell and likewise waiting for some answer from your father concerning the books you asked and I have the pleasure to tell you that your father agrees to your demand and will give you the british Theatre—You have apparently forgotten all the Commissions with which you were charged as I have neither heard nor seen any thing of Charles’s Books or the Shells which you promised to send in lieu of those you drank up during your visit—I will thank you to think of them as soon as you can and send them on thro’ the medium of Mr. Cruft—We are none of us well here in consequence of the great heat and your brother has not yet recovered his illness so as to go to school—Give my love to George and tell him I am a little suspicious that his frequent indispositions are the result of imprudence and that he has adopted the rule his Uncle Smith gave him. I shall say nothing upon the subject more than this that in trying he will perhaps be more sure of finding a remedy in the smart it inflicts than in any other way or by any advice which I can give bitter experience is the only lesson which can make any impression on some minds and I fear his mind is of that description and must be attended with much pain and suffering in the purchase—I hope however that his prospects in life may not be as much affected as those of his counsellor and as severely punished—Give my love to him and beware of the same rock from which were it possible you should both be saved by your anxiously affectionate Mother
				
					L. C. Adams.
				
				
			